DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bellavia (US 4,416,626).
In regard to claim 13, Bellavia discloses an orthodontic correction device (functional jaw orthopedic device 15), comprising:
 a correction unit (mandibular portion 17) adapted to be removably worn on a dental arch (see figures 4-5 and col 3, lines 35-42 disclose the attachment of the portion 17 to the mandibular 
a protrusion disposed on an occlusal surface of the correction unit (see annotated figure 3, where the protruded portion is pointed out by dashed lines and is on an occlusal surface), wherein a position of the protrusion corresponds to a position of a first tooth, which needs correction, of the opposing dental arch, and the protrusion is configured to press the first tooth into an alveolar bone ( where a first tooth is the rear/second upper molar which is pointed out and corresponds to the position of the protrusion as seen in annotated figure 3, the correction needed by the first tooth being to impose a desired/limited eruption of the molar as disclosed in col 3, lines 8-25, where the imposing of a limited eruption of the molar requires pressure be applied to the first tooth upwards towards the alveolar bone); 
wherein a distal end of the correction unit (17) comprises an extending portion that extends in a distal direction past the dental arch such that it does not cover any teeth of the dental arch (see annotated  figure 3 and col 4, lines 46-64 which discloses placement of the orthodontic device adjacent to the molars and the removal of the second molar which positions the extending portion over no teeth of the dental arch), and the protrusion is formed on the occlusal surface of the extending portion (see annotated figure 3).

    PNG
    media_image1.png
    426
    536
    media_image1.png
    Greyscale

Annotated figure 3
Allowable Subject Matter
Claims 1-7, 9, and 11-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  See reasons for allowance stated in final rejection mailed 12/28/2020.
Response to Arguments
Applicant’s arguments with respect to claim 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N BELK whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:00 am - 3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772